                Case 2:20-cr-00203-TLN Document 17 Filed 01/12/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00203 TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   KRISTEN CANAPARY,                                  DATE: January 21, 2021
                                                        TIME: 9:30 a.m.
15                                                      COURT: Hon. Troy L. Nunley
                                 Defendant.
16

17

18          This matter was previously set for status on January 21, 2021. By this stipulation, defendant

19 now moves to continue the status conference to April 15, 2021, and to exclude time between those dates

20 for the reasons set forth below.

21          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

22 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

23 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

24 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
25 judges to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,

26 as well as the declarations of judicial emergency, were entered to address public health concerns related

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:20-cr-00203-TLN Document 17 Filed 01/12/21 Page 2 of 5


 1 to COVID-19.

 2          Although the General Orders and declarations of emergency address the district-wide health

 3 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 4 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 5 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 6 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 7 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 8 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 9 findings on the record “either orally or in writing”).

10          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

11 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

12 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

13 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

14 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

15 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

16 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

17 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

18          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

19 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

20 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

21 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

22 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

23 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

24 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

25 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

26 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

27 by the statutory rules.

28          In light of the societal context created by the foregoing, this Court should consider the following

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00203-TLN Document 17 Filed 01/12/21 Page 3 of 5


 1 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 2 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 3 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 4 pretrial continuance must be “specifically limited in time”).

 5                                               STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 7 through defendant’s counsel of record, hereby stipulate as follows:

 8          1.      By previous order, this matter was set for status on January 21, 2021.

 9          2.      By this stipulation, defendant now moves to continue the status conference until April 15,

10 2021, at 9:30 a.m., and to exclude time between January 21, 2021, and April 15, 2021, under 18 U.S.C.

11 § 3161(h)(7)(A), B(iv) [Local Code T4].

12          3.      The parties agree and stipulate, and request that the Court find the following:

13                  a)     The government has produced over 650 Bates-labeled pages of discovery which

14          includes investigative reports and related documents, FEMA records, documents obtained from

15          third parties, and an audio recording. All of this discovery has been either produced directly to

16          counsel and/or made available for inspection and copying.

17                  b)     Counsel for defendant desires additional time to review the discovery and conduct

18          any necessary defense investigation; consult, review discovery, and discuss potential resolutions

19          with his client, and to otherwise prepare for trial, if necessary. These tasks require additional

20          time to complete, in part, due to the ongoing COVID-19 pandemic and the continuing need to

21          social distance.

22                  c)     Counsel for defendant believes that failure to grant the above-requested

23          continuance would deny him the reasonable time necessary for effective preparation, taking into

24          account the exercise of due diligence.

25                  d)     The government does not object to the continuance.

26                  e)     Based on the above-stated findings, the ends of justice served by continuing the

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00203-TLN Document 17 Filed 01/12/21 Page 4 of 5


 1        case as requested outweigh the interest of the public and the defendant in a trial within the

 2        original date prescribed by the Speedy Trial Act.

 3               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4        et seq., within which trial must commence, the time period of January 21, 2021 to April 15,

 5        2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code

 6        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 7        of the Court’s finding that the ends of justice served by taking such action outweigh the best

 8        interest of the public and the defendant in a speedy trial.

 9 ///

10 ///

11 ///

12 ///

13 ///

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              4
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00203-TLN Document 17 Filed 01/12/21 Page 5 of 5


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: January 11, 2021                                  MCGREGOR W. SCOTT
 6                                                            United States Attorney
 7
                                                              /s/ SHELLEY D. WEGER
 8                                                            SHELLEY D. WEGER
                                                              Assistant United States Attorney
 9

10
     Dated: January 11, 2021                                  /s/ TIMOTHY ZINDEL______
11                                                            TIMOTHY ZINDEL______
12                                                            Counsel for Defendant
                                                              KRISTEN CANAPARY
13

14

15                                          FINDINGS AND ORDER

16          IT IS SO FOUND AND ORDERED this 11th day of January, 2021.

17

18

19
                                                                   Troy L. Nunley
20                                                                 United States District Judge
21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
      PERIODS UNDER SPEEDY TRIAL ACT
